Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (6550206).
Lee (figure 6) shows a decking support system (able to function as a decking system) including: a plurality of decking support elements (figure 3, 6), engageable together to form a planar decking support surface suitable to receive decking; each decking support element including: sidewalls (the wall connecting 20 and the parallel wall thereunder) extending in a longitudinal direction, a base (the flat part on top of 30), and an upper surface, the upper surface including a first surface (at 26) for supporting decking and a second surface (top surface of 20) below the first surface including at least one fin (28) extending towards the first surface, wherein said at least one fin is a plurality of fins(figure 6), wherein each fin is separated from at least one neighboring fin by a gap (the space between them) which is adapted to receive a fixing element, each fin includes a first end attached to the second surface (20) and a second end (at 28) that extends towards but does not reach said first surface (26), wherein said second end includes shape features selected from the group of sloped surfaces, an arrow shape, and a combination thereof, the fins extend from the second surface in a direction that orthogonal to the second surface, 
Per claims 3-5, Lee shows each of the fins includes a first end attached to the second surface (20), a second end that extends away from the second surface in an orthogonal direction, wherein the second end includes slopes surfaces (see figure 3),  said at least one fin includes a first end attached to said second surface, and a second end which extends towards but does not reach said first surface, wherein said second end includes sloped surfaces, wherein said second end is arrow-shaped, the second end is arrow-shaped (look like a bend arrow and specific shape/configuration of arrow is not yet claimed).
Per claims 6-7, Lee shows each said fin is separated from at least one neighboring fin by a gap, said at least one fin extends in the direction of, and along the length of the sidewalls.
Per claim 9, Lee further shows said at least one fin is adapted to receive a screw spike in said gap (able to function as claimed).
Per claims 10-11, Lee (figure 6)shows a decking support element comprising sidewalls (the wall connecting 20 and the parallel wall thereunder on the outer ends) extending in a longitudinal direction, a base(the flat part on top of 30), an upper surface including a first surface (26, 27) for supporting decking and a second surface (20) below the first surface, a plurality of fins (28) extending away from the second surface in an orthogonal direction, the fins and the sidewalls are parallel with the fins being offset laterally between respective sidewalls.


Claim(s) 10 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen.
Chen (figure 2) shows a decking support element comprising sidewalls (48) extending in a longitudinal direction, a base(41), an upper surface including a first surface (43) for supporting decking and a second surface (432) below the first surface, a plurality of fins (46) extending away from the second surface in an orthogonal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (6550206) in view of Adams (9327634).
Lee shows all the claimed limitations except for said decking support elements are made from aluminum.
Adams discloses supporting element (36) made of aluminum or metal (par 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lee’s structures to show the said decking support elements are made from aluminum as taught by Adams since having aluminum support would provide strength, rust resistance and light weight for the structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 10, Chen still shows the claimed limitations as set forth above.  
With respect to applicant’s statements to the references showing the fins extending into a space and not toward the first surface, examiner respectfully points out the following.  First of all, the direction of extending of the fins would make the distance between the first surface and the fins shorter.  Secondly, applicant has not claimed the surface being directly above and blocking the path of extension.  The reference thus shows the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different floor deck supports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

07/05/225/7/2022